           Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 1 of 29




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    MONTGOMERY BLAIR SIBLEY,

                                     Plaintiff,                            Case # 19-CV-6517-FPG
                                                                           DECISION AND ORDER
    v.

    CHAUNCEY J. WATCHES, solely in his
    official capacity as a New York Consolidated
    Laws, Penal Law 265.00(10) Licensing Officer;
    ANDREW MARK CUOMO, solely in his official
    capacity as the Chief Administrative Officer of the State
    of New York; JAMES L. ALLARD, solely in his official
    capacity as Sheriff of Steuben County, New York;
    BROOKS BAKER, solely in his official capacity as
    District Attorney of Steuben County; and KEITH M.
    CORLETT, solely in his official capacity as
    Superintendent of the New York State Police;

                         Defendants.
___________________________________

                                              INTRODUCTION

          Pro se Plaintiff Montgomery Blair Sibley brings this action under 42 U.S.C. § 1983

challenging the constitutionality of New York State’s handgun licensing laws. ECF No. 18.

Several motions are pending before the Court: (1) Defendant Chauncey J. Watches’ Motion to

Dismiss the Amended Complaint (ECF No. 27); (2) Defendants Keith M. Corlett and Andrew

Mark Cuomo’s Motion to Dismiss the Amended Complaint (ECF No. 32); (3) Sibley’s Motion for

Partial Summary Judgment (ECF No. 38); (4) Defendants James L. Allard and Brooks Baker’s

Cross Motion to Dismiss 1 the Amended Complaint (ECF No. 40); and (5) Sibley’s Motion for Oral

Argument and Ratio Decidendi (ECF No. 47).



1
 This motion is styled as a Cross-Motion to Dismiss, but it cites Federal Rule of Civil Procedure 12(c), which governs
motions for judgment on the pleadings.

                                                          1
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 2 of 29




        Because the substance of the motions substantially overlap, the Court considers all of the

parties’ arguments and motions together. See Schreiber v. Friedman, No. 15-CV-6861 (CBA)

(JO), 2017 U.S. Dist. LEXIS 221610, at *15 (E.D.N.Y. Mar. 31, 2017); United States v. Jones,

No. 5:05-CR-322 (NAM), 2006 U.S. Dist. LEXIS 105628, at *7 (N.D.N.Y. Sep. 26, 2006) (both

considering overlapping motions together). For the reasons stated below, all Defendants’ Motions

to Dismiss are GRANTED and Sibley’s Motion for Partial Summary Judgment is DENIED.

Additionally, Sibley’s Motion for Oral Argument is DENIED, but his Motion for Ratio Decidendi

(written decision) is GRANTED.

                                        BACKGROUND

       The following facts are taken from the Amended Complaint unless otherwise noted. ECF

No. 18. In November 2017, Sibley moved from Washington, D.C. to Corning, New York, and

brought two handguns and a cane sword with him. On July 18, 2018, Sibley applied for a “carry

concealed” handgun license in Steuben County, New York. Id. at 17-19. He disclosed the

possession of his two handguns on the application. The application triggered an investigation,

including a series of background checks. To the best of Sibley’s knowledge, these all came back

negative for any criminal or mental health history.

       On December 28, 2018, as part of the investigation, Sibley was interviewed by a Steuben

County Sheriff’s Deputy. Following the interview, the Deputy told Sibley that possessing his

handguns in his home without a license was illegal under N.Y. Penal Law § 265.01(1) and advised

Sibley to get rid of them pending the application process. Accordingly, Sibley removed his

handguns (and cane sword) from New York. In March 2018, he legally purchased a shotgun.

       On May 29, 2019, Defendant Chauncey J. Watches, a Steuben County judge and handgun

licensing officer, sent Sibley a letter denying his handgun license application. ECF No. 18 at 20.



                                                2
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 3 of 29




The denial letter stated that “the decision [was] based upon concerns expressed in the Sheriff’s

investigation,” specifically “concerns about your being sufficiently responsible to possess and care

for a pistol” and concerns “that your history demonstrates that you place your own interest above

the interests of society.” Id. The letter advised Sibley that he had the right to request a hearing at

which he could testify and present witnesses. Id.

        On June 14, 2019, Sibley requested a hearing. Id. at 21. He also requested copies of all

reports and communications that Watches received in the course of the investigation and copies of

any legal or educational authorities he used to guide his decision to deny Sibley’s application. Id.

On June 25, 2019, Watches set a hearing for July 31, 2019 but denied Sibley’s document requests

as lacking a legal basis. Id. at 22.

        Before the hearing could take place, on July 9, 2019, Sibley brought the instant action in

this Court challenging Watches’ initial denial of his handgun license application and the

constitutionality of New York’s handgun licensing laws. ECF No. 1. Sibley later filed an

Amended Complaint, which is the operative pleading. ECF No. 18.

        The hearing was continued until January 10, 2020. On December 17, 2019, Sibley moved

for a preliminary injunction in this Court to stop the hearing. ECF No. 23. This Court denied his

motion on January 6, 2020. ECF No. 29. The January 10, 2020 hearing went forward as scheduled.

        While Sibley awaited Watches’ final decision after the hearing, the parties engaged in

extensive motion practice before this Court. On March 26, 2020, Sibley filed a Supplemental

Memorandum based on “changed circumstances,” informing the Court and the parties that

Watches had denied Sibley’s handgun license application on March 9, 2020. ECF No. 44-1.

Sibley submitted Watches’ decision, in which Watches found that Sibley had failed to demonstrate

“good moral character” as required by N.Y. Penal Law § 400.00(1)(b). His decision explained:



                                                  3
 Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 4 of 29




        Western civilization has long recognized that good moral character is the
ideal state of a person’s beliefs and values that provides the most benefit to a healthy
and worthy society. Good moral character is more than having an unblemished
criminal record. A person of good moral character behaves in an ethical manner
and provides the Court, and ultimately society, reassurance that he can be trusted
to make good decisions. Aldo Leopold said that “ethical behavior is doing the right
thing when no one else is watching—even when doing the wrong thing is legal.”
Given the nature of the responsibility involved with the handling of a dangerous
weapon, the Court must be assured of the applicant’s ability to follow the law and
abide by rules and regulations necessary to protect the safety of the individual and
society. The Court must also have a basis to trust that the applicant’s character is
such that he will behave in an ethical manner where there are no written rules. The
evidence presented does not provide the Court with assurance that Mr. Sibley can
follow specific laws, rules and regulations let alone behave in an ethical and
responsible manner necessary to be granted a pistol permit. In short, Mr. Sibley has
failed to demonstrate his good moral character.

        The Court first notes that Mr. Sibley has been suspended from the practice
of law in the State of Florida, the District of Columbia and the State of New York
as well as various federal courts. This gives the Court pause in considering Mr.
Sibley’s application. The Preamble to the New York Rules of Professional Conduct
notes that a lawyer, as a member of the legal profession, is an officer of the legal
system with special responsibility for the quality of justice. A lawyer has a duty to
uphold the legal process and demonstrate respect for the legal system as well as
further the public’s understanding of and confidence in the rule of law and the
justice system. Because Mr. Sibley has failed to maintain these duties as an officer
of the legal system, the Court lacks confidence that Mr. Sibley will follow both the
explicit and implicit rules inherent in the responsibility of a pistol permit holder.

        Even assuming, arguendo, that Mr. Sibley has somehow rehabilitated
himself from the circumstances that led to his disbarment, his testimony at the
hearing belies any such notion. During his testimony, Mr. Sibley argued that
although his actions as an attorney may have been vexatious and meritless they
were not frivolous. This is a distinction without a difference and factually incorrect.
In 2006, the Florida Supreme Court held that Mr. Sibley’s “frivolous and abusive
filings must immediately come to an end” and found sanctions appropriate. Sibley
v. Fla. Judicial Qualifications Comm’n, 973 So.2d 425, 427 [2006]. Even after his
disbarment, Mr. Sibley has continued to pursue frivolous litigation in various
courts. As recently as 2018, Mr. Sibley was sanctioned by the United States District
Court for the District of Maryland for his “frivolous and vexatious litigation
strategy.” CarMax Auto Superstores. Inc. v. Sibley, 2018 U.S. Dist. LEXIS 169864,
*9 [Md. October 2, 2018].

        Finally, this Court agrees with the Fourth Department’s assessment of Mr.
Sibley: “Respondent, by his conduct, has demonstrated his disregard and disrespect
for the judiciary as well as his absence of remorse.” 61 A.D.3d 85,87 [4th Dept.

                                           4
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 5 of 29




       2009]. Given these circumstances, the Court is unable to find Mr. Sibley to be of
       good moral character.

               Based on Mr. Sibley’s application, the testimony presented to the Court, the
       evidence received and upon due deliberation, the Court confirms the denial of the
       pistol permit application of Montgomery Sibley. Upon his readmission to the bar
       of New York, Mr. Sibley may submit a new application for a pistol permit.
ECF No. 44-1 at 11-13.

                                     LEGAL STANDARDS

I.     Federal Rule of Civil Procedure 12(b)(6)

       A complaint will survive a motion to dismiss when it states a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-

56 (2007)). A claim for relief is plausible when the plaintiff pleads sufficient facts that allow the

Court to draw reasonable inferences that the defendant is liable for the alleged conduct. Id. In

considering the plausibility of a claim, the Court must accept all factual allegations as true and

draw all reasonable inferences in the plaintiff’s favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98,

104 (2d Cir. 2011). At the same time, the Court is not required to accord “[l]egal conclusions,

deductions, or opinions couched as factual allegations . . . a presumption of truthfulness.” In re

NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007) (quotation marks omitted).

II.    Federal Rule of Civil Procedure 12(c)

       “The standard for addressing a Rule 12(c) motion for judgment on the pleadings is the same

as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim.” Cleveland v. Caplaw,

448 F.3d 518, 521 (2d Cir. 2006).

III.   Federal Rule of Civil Procedure 56

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

                                                 5
          Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 6 of 29




facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                                DISCUSSION

I.      New York’s Handgun Licensing Laws

        “New York maintains a general prohibition on the possession of ‘firearms’ 2 absent a

license.” Kachalsky v. Cty. of Westchester, 701 F.3d 81, 85 (2d Cir. 2012). Thus, “[i]n New York

State, it is illegal to possess a handgun without a valid license, even if the handgun remains in

one’s residence.” Kwong v. Bloomberg, 723 F.3d 160, 162 (2d Cir. 2013).

        N.Y. Penal Law §§ 265.01(1) and 265.20(a)(3) criminalize the unlicensed possession of

handguns, while § 400.00 establishes “the exclusive statutory mechanism for the licensing of

firearms in New York State.” Kachalsky, 701 F.3d at 85 (citation and quotation marks omitted).

To obtain a handgun license under § 400.00, applicants must be over 21 years old, have “good

moral character,” have no history of crime or mental illness, and demonstrate no “good cause” to

deny the license. Id. at 86 (citing N.Y. Penal Law § 400.00(1)(a)-(d), (g)). The types of licenses

available include “premises” licenses for at-home possession and “concealed carry” licenses for

possession in public. See N.Y. Penal Law § 400.00(2)(a), (f). An applicant seeking a concealed




2
 “Firearms” include pistols and revolvers (“handguns”), shotguns and rifles less than certain lengths, and assault
weapons. Rifles and shotguns over certain lengths (“longarms”) do not require a license. N.Y. Penal Law § 265.01(3).

                                                         6
          Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 7 of 29




carry license must show “proper cause,” i.e., a special need for self-protection. Kachalsky, 701

F.3d at 86 (citing N.Y. Penal Law § 400.00(2)(f)).

         The application process is administered locally and triggers a police investigation into the

applicant’s mental health and criminal history, moral character, and, for concealed carry licenses,

representations of proper cause. Id. at 87. The investigation includes a series of background

checks whose results are reported to the local licensing officer. Id.

         “Licensing officers, often local judges, are vested with considerable discretion in deciding

whether to grant a license application[.]” Id. (citation and quotation marks omitted). “An applicant

may obtain judicial review of the denial of a license in whole or in part by filing a proceeding

under Article 78 of New York’s Civil Practice Law and Rules. A licensing officer’s decision will

be upheld unless it is arbitrary and capricious.” Id.

II.      Sibley’s Claims

         Sibley raises five claims challenging New York’s handgun licensing laws and prohibition

against cane swords.

         First, although Sibley applied for a “carry concealed” license and not a “premises” license

(and was thus never denied a premises license), he claims that he should not have to apply for a

license at all to possess a handgun in the home. He maintains that under the Supreme Court’s

decisions in District of Columbia v. Heller, 554 U.S. 570 (2008) and McDonald v. City of Chicago,

Ill., 561 U.S. 742 (2010), he has a fundamental Second Amendment right to possess handguns for

self-defense in the home, and that N.Y. Penal Law § 265.01(1) 3 violates that right. He also claims

that his Second Amendment rights entitle him to possess a cane sword both at home and in public


3
 N.Y. Penal Law § 265.01(1) criminalizes the possession of handguns (and cane swords), while § 265.20(3) provides
an exemption from criminalization for those who obtain a handgun license. Sibley does not explicitly challenge
§ 265.20(a)(3) but the two sections work together to criminalize the possession of handguns without a license (and the
possession of cane swords completely).

                                                          7
            Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 8 of 29




without a license. He seeks a judicial declaration that N.Y. Penal Law § 265.01(1) violates the

Second Amendment. ECF No. 18 at 9.

          Sibley’s second claim seeks an injunction to stop Defendants from enforcing N.Y. Penal

Law § 265.01(1) against him so that he can possess a handgun at home, and a cane sword at home

and in public, without a license. ECF No. 18 at 10.

          Sibley’s third claim challenges N.Y. Penal Law § 400.00’s licensing criteria. Specifically,

Sibley challenges §§ 400.00(1)(b) and (n), which require applicants to have “good moral

character” and show no “good cause” to deny a handgun license. He seeks a judicial declaration

that these provisions, both facially and as applied, are void for vagueness and overbroad;

encourage arbitrary and discriminatory enforcement; and violate his First Amendment, Fourteenth

Amendment, and Equal Protection rights, as well as his rights under the Privileges and Immunities

clause.

          Sibley’s fourth claim challenges N.Y. Penal Law § 400.00’s licensing process. He claims

that § 400.00 improperly allows evidentiary hearings without any established procedures, ignores

New York’s Administrative Procedures Act, and prohibits applicants from subpoenaing witnesses

and documents. He also claims that the licensing process was deficient as applied to him because

Watches considered ex parte information and communications, denied Sibley’s application before

giving him a chance to submit evidence and legal argument in his favor, failed to sufficiently

articulate the reasons for the denial of Sibley’s application, and failed to timely adjudicate Sibley’s

application. He seeks a judicial declaration that N.Y. Penal Law §§ 400.00(1)(b) and (n), both

facially and as applied to him, violate the due process guarantees of the Fifth and Fourteenth

Amendments, the New York State Constitution, and New York administrative law. ECF No. 18

at 12-13.



                                                   8
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 9 of 29




       Finally, Sibley’s fifth claim alleges that an Article 78 proceeding would be a “meaningless”

avenue for review of Watches’ decision because it sets forth no objective standards against which

to measure a licensing officer’s decision. He seeks a judicial declaration that Article 78, both

facially and as applied to him, violates the Fourteenth Amendment due process guarantees, the

New York Constitution, and New York administrative law. ECF No. 18 at 14-15.

III.   Handgun Analysis

       In this section, the Court addresses each of Sibley’s five claims as they relate to handguns.

The Court addresses Sibley’s claims related to cane swords in Section IV below.

       A. First Claim: Constitutionality of N.Y. Penal Law § 256.01(1)
       Sibley’s first claim challenges the constitutionality of N.Y. Penal Law § 265.01(1), which

criminalizes the unlicensed possession of handguns. This claim has multiple aspects. First, Sibley

argues that § 265.01(1) is unconstitutional because it requires licensure of handguns even for

possession at home, where the Second Amendment right to bear arms in self-defense is at its

“zenith.” Kachalksy, 701 F. 3d at 89. Second, Sibley argues that § 265.01(1) is unconstitutional

because it fails strict scrutiny. Third, he argues that § 265.01(1) violates due process.

           1. Standing to Challenge N.Y. Penal Law § 256.01(1) as to In-Home Possession

       Defendants argue that Sibley lacks standing to challenge New York’s handgun licensing

laws as they relate to in-home possession because he did not apply for a premises license. Indeed,

this Court has held “[a] plaintiff lacks standing to challenge [New York State’s] licensing laws if

he fails to apply for a firearms license in [New York].” Libertarian Party v. Cuomo, 300 F. Supp.

3d 424, 433 (W.D.N.Y. 2018). There is an exception to the rule, however, when a plaintiff makes

a substantial showing that his application would have been futile. Id.




                                                  9
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 10 of 29




       Sibley argues that this exception applies to him here: he claims that a premises application

would be futile because his concealed carry application has already been denied based on his lack

of “good moral character,” which is a requirement for both premises and concealed carry licenses.

       The Court is not persuaded. The Second Circuit has recognized that home and public

possession of firearms are “very different context[s].” Kachalsky v. County of Westchester, 701

F.3d 81, 89 (2d Cir. 2012); see also id. at 94 (holding that “[t]he state’s ability to regulate

firearms . . . is qualitatively different in public than in the home” and that “the state’s ability to

regulate firearms [in the home] is circumscribed.”); Toussaint v. City of New York, No. 17-CV-

5576 (NGG) (VMS), 2018 U.S. Dist. LEXIS 152985, *12 (E.D.N.Y Sept. 7, 2018) (explaining

that the “core of the Second Amendment right is the use of firearms by law-abiding citizens ‘in

defense of hearth and home,’” whereas “regulations on the use of handguns in public fall outside

the core Second Amendment protections.”) (quoting N.Y. State Rifle & Pistol Ass’n v. Cuomo, 804

F.3d 242, 259 (2d Cir. 2015)); Corbett v. City of N.Y., No. 18 Civ. 7022 (KPF), 2019 U.S. Dist.

LEXIS 100657, at *2-3 (S.D.N.Y. June 17, 2019) (describing a “premises license” as “not difficult

to come by,” in contrast with a “concealed carry” license). Thus, while the “good moral character”

criterion applies to both premises and concealed carry licenses, it is not clear that Watches would

find Sibley unfit to possess a handgun in his home just because he decided he is unfit to possess a

handgun in public. Nevertheless, the Court considers Sibley’s arguments on the merits below.

           2. Constitutionality of N.Y. Penal Law § 265.01(1)’s Licensure Requirement for
              Handgun Possession in the Home

       Sibley claims that he “‘has a problem’ with New York’s licensing procedure” because it

violates his Second Amendment right bear arms in his home, where the “need for defense of self,

family, and property is most acute.” ECF No. 46 at 3 (quoting Heller, 544 U.S. at 628). He

therefore argues that pursuant to Heller, “New York cannot unilaterally criminalize all handgun


                                                 10
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 11 of 29




possession in the home . . . and then impose an obtuse licensing procedure that de facto denies

possession of a handgun in the home.” ECF No. 46 at 3 (emphasis omitted). The Court

understands this argument to suggest that New York may not require licenses at all for handgun

possession in the home. The Court disagrees.

       Heller and McDonald indeed held that the Second Amendment right to keep and bear arms

is strongest when exercised for self-defense in the home.        See Kachalsky, 701 F.3d at 93

(explaining that under Heller, “the ‘core’ protection of the Second Amendment is the ‘right of law-

abiding, responsible citizens to use arms in defense of hearth and home’”).

       However, Heller and McDonald also made clear that “the right is not unlimited” and does

not entitle citizens “to keep and carry any weapon whatsoever in any manner whatsoever and for

whatever purpose.’” Heller, 554 U.S. at 626; McDonald, 561 U.S. at 786. Courts have thus read

Heller and McDonald to say “that only law-abiding persons enjoy [Second Amendment] rights,

even at home.” Berron v. Ill. Concealed Carry Licensing Review Bd., 825 F.3d 843, 847 (7th Cir.

2016); see also United States v. Jimenez, 895 F.3d 228, 234-35 (2d Cir. 2018) (rejecting argument

that law banning firearm possession by individuals dishonorably discharged from the military

violated the Second Amendment because the ban applied even in the home). Heller and McDonald

thus do not foreclose all restrictions on handgun ownership in the home.

       Further, as this Court previously observed in Libertarian Party, Heller and McDonald “did

not hold that a state’s firearms licensing laws were unconstitutional[.]” 300 F. Supp. 3d at 434.

Rather, in Heller, “the plaintiff conceded that licensure is constitutional, and the Court did not

question that concession.” Berron, 825 F.3d at 847 (internal citation omitted). The Heller Court

thus declined to address the constitutionality of a handgun licensing requirement. Libertarian

Party, 300 F. Supp. 3d at 434 (citing Heller, 554 U.S. at 631). Accordingly, in Libertarian Party,



                                                11
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 12 of 29




this Court rejected the argument that New York State’s firearms licensing laws were

unconstitutional under Heller and McDonald, concluding that so holding “would stretch the

conclusions of both decisions well beyond their scope.” Id. at 435. Sibley offers no reason for

revisiting that conclusion here.

       Moreover, other courts have rejected similar challenges to firearm licensure laws since

Heller and McDonald were decided. See, e.g., United States v. Focia, 869 F.3d 1269, 1283 (11th

Cir. 2017) (rejecting claim that federal statute was “an impermissible prior restraint in violation of

the Second Amendment because it criminalizes dealing in firearms without a license,” and

collecting cases from the First, Second, Third, Fourth, and Seventh Circuits rejecting similar

claims); Kachalsky, 701 F.3d at 92 (rejecting argument that “just as the First Amendment permits

everyone to speak without obtaining a license, New York cannot limit the right to bear arms to

only some law-abiding citizens,” and declining to apply First Amendment prior restraint principles

to Second Amendment context); Berron, 825 F.3d at 847 (“If the state may set substantive

requirements for ownership, which Heller says it may, then it may use a licensing system to enforce

them. . . . Courts of appeals uniformly hold that some kind of license may be required.”); Powell

v. Tompkins, 926 F. Supp. 2d 367, 379 (D. Mass. 2013) (“[T]he requirement of prior approval by

a government officer, or a licensing system, does not by itself render [a firearms] statute

unconstitutional on its face.”) (internal quotation marks omitted), aff’d, 783 F.3d 332 (1st Cir.

2015). Thus, Sibley has not shown that N.Y. Penal Law § 256.01(1) is unconstitutional under

Heller and McDonald merely because it requires a license for possession of handguns in the home.

           3. Intermediate Scrutiny Applies to Challenges to N.Y. Penal Law § 265.01(1),
              and §265.01(1) Satisfies that Standard

       Taking a different tack, Sibley also argues that N.Y. Penal Law § 265.01(1) violates the

Second Amendment because it fails strict scrutiny. ECF No. 38-1 at 10. See Abrams v. Johnson,


                                                 12
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 13 of 29




521 U.S. 74, 82 (1997) (explaining that strict scrutiny requires a law to be “narrowly tailored to

achieve a compelling governmental interest”). This argument fails.

        The Second Circuit and “district courts in this Circuit have continually chosen to apply

‘intermediate scrutiny’ to general challenges under the Second Amendment, even when reviewing

statutes or laws that may restrict the possession of [weapons] in the home.” Avitabile v. Beach,

277 F. Supp. 3d 326, 334 (N.D.N.Y. 2017) (applying intermediate scrutiny to blanket ban on stun

guns and tasers, which applied even in the home); see also Jimenez, 895 F.3d at 234-35 (applying

intermediate scrutiny to ban on possession of all firearms by individuals dishonorably discharged

from the military, even in the home); N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242,

260-61 (2d Cir. 2015), cert. denied sub nom. Shew v. Malloy, 136 S. Ct. 2486 (2016) (applying

intermediate scrutiny to ban on semiautomatic assault weapons and large-capacity magazines,

even in the home); Doe v. Putnam Cty., 344 F. Supp. 3d 518, 536 (S.D.N.Y. 2018) (applying

intermediate scrutiny to evaluate N.Y. Penal Law § 400.00(5)(b), which requires individuals to

furnish personal information to obtain a handgun license, even for in-home possession); Aron v.

Becker, 48 F. Supp. 3d 347, 271-72 (N.D.N.Y. 2014) (applying intermediate scrutiny to N.Y. Penal

Law § 400.00(1)(b)’s “good moral character” licensing requirement, which applies even for at-

home possession). 4

        This Court has likewise previously determined that intermediate scrutiny is appropriate to

analyze challenges to New York’s handgun licensing laws and has found that the laws satisfy that

standard. See Libertarian Party, 300 F. Supp. 3d at 441-45.                  In Libertarian Party, this Court

found that intermediate scrutiny was appropriate to analyze New York’s firearm licensing laws


4
 Sibley’s first claim does not explicitly attack N.Y. Penal Law § 400.00; it only references § 265.01. But these laws
work together: § 265.01(1) criminalizes handguns, § 265.20(a)(3) provides an exemption to criminalization for those
who possess a license, and § 400.00 governs the licensing criteria and procedures. See Aron, 48 F. Supp. 3d at 371
n.13. Thus, cases analyzing the constitutionality of § 400.00 are relevant to an analysis of § 265.01(1).

                                                        13
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 14 of 29




because they do not substantially burden the “core” Second Amendment right to bear arms in

defense of the home for law-abiding, responsible citizens. Id. at 442; see also Jimenez, 895 F.3d

at 234-35 (explaining that Heller “identified the core of Second Amendment protections by

reference not only to particular uses and particular weapons but also to particular persons, namely,

those who are ‘law-abiding and responsible’”).          The Court explained that “law-abiding,

responsible citizens face nothing more than time, expense, and questioning of close friends or

relatives” and that “only ‘the narrow class of persons who are adjudged to lack the characteristics

necessary for the safe possession of a handgun’ . . . face a substantial burden on the core Second

Amendment protection via [New York’s] firearms licensing laws.” Libertarian Party, 300 F.

Supp. 3d at 443 (quoting Aron, 48 F. Supp. 3d at 371). The Court concluded that New York’s

handgun licensing laws satisfy intermediate scrutiny because they are substantially related to the

state’s interest in ensuring that only law-abiding, responsible citizens are allowed to possess

firearms and that “classes of individuals who do not have the necessary character and qualities to

possess firearms are not able to do so.” Id. at 444 (citing Aron, 48 F. Supp. 3d at 372).

        Sibley presents no reason for this Court to depart from its holding in Libertarian Party

here. Accordingly, the Court finds that intermediate scrutiny applies to Sibley’s challenge to N.Y.

Penal Law § 265.01(1), and that §265.01(1) satisfies that standard. Sibley’s claim that strict

scrutiny is required fails.

            4. Due Process

        Finally, Sibley argues that N.Y. Penal Law § 265.01(1) is “akin to a complete ban without

a scintilla of due process” because it “criminalizes the entire adult population of . . . New York

without any prior notice or an opportunity to be heard from possessing a handgun in their home

for self-defense.” ECF No. 38-1 at 10 (emphasis omitted). This argument also misses the mark.



                                                14
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 15 of 29




        Section § 265.01(1) does not deny citizens prior notice or an opportunity to be heard before

criminalizing the unlicensed possession of handguns in the home. “When the legislature passes a

law which affects a general class of persons, those persons have all received procedural due process

– the legislative process. The challenges to such laws must be based on their substantive

compatibility with constitutional guarantees.” Richmond Boro Gun Club v. City of N.Y., 97 F.3d

681, 689 (2d Cir. 1996) (quoting 2 Ronald D. Rotunda & John E. Nowak, Treatise on

Constitutional Law § 17.8 (2d ed. 1992)); see also id. (“Procedural due process has not been

violated in this case because plaintiffs can (and do) challenge the legislative ordinance in federal

or state court on the ground that it violates their substantive state or federal rights.”).

        Accordingly, Sibley’s first claim regarding handguns is dismissed with prejudice.

        B. Second Claim: Injunctive Relief
        Because the Court finds that N.Y. Penal Law § 265.01(1) does not violate the Second

Amendment as to handguns, Sibley’s request for an injunction prohibiting the Defendants from

enforcing it against him is denied and his second claim is dismissed with prejudice.

        C. Third Claim: Constitutionality of N.Y. Penal Law § 400.00(1)(b) and (n)
        In his third claim, Sibley challenges N.Y. Penal Law §§ 400.00(1)(b) and (n), which

provide that “no license shall be issued . . . except for an applicant . . . (b) of good moral

character . . . and (n) concerning whom no good cause exists for the denial of the license.” He

argues that these provisions are void for vagueness because they encourage arbitrary and

discriminatory enforcement, are overbroad, and violate the First Amendment, the Equal Protection

clause, and the Privilege and Immunities clause. All of these arguments fail.

            1. Void for Vagueness

        “A statute can be impermissibly vague for either of two independent reasons. First, if it

fails to provide people of ordinary intelligence a reasonable opportunity to understand what

                                                   15
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 16 of 29




conduct it prohibits. Second, if it authorizes or even encourages arbitrary and discriminatory

enforcement.” Clavin v. Cty. of Orange, 620 F. App’x 45, 48 (2d Cir. 2015) (summary order)

(quoting Hill v. Colorado, 530 U.S. 703, 732 (2000)). Here, Sibley argues that N.Y. Penal

Law §§ 400.00(1)(b) and (n) permit arbitrary and discriminatory enforcement. ECF No. 38-1 at

14. He challenges these provisions both facially and as applied.

                   a) Facial Challenge

       “A facial challenge is an attack on a statute itself as opposed to a particular application.”

City of L.A. v. Patel, 135 S. Ct. 2443, 2449 (2015). “Facial vagueness challenges are disfavored,

and are generally allowed only when a plaintiff asserts that a First Amendment freedom of

expression violation has occurred.” Aron, 48 F. Supp. 3d at 371; see also Dickerson v. Napolitano,

604 F.3d 732, 743 (2d Cir. 2010) (“Whether a facial void-for-vagueness challenge can be

maintained when, as here, a challenge is not properly based on the First Amendment is unsettled.”);

U.S. v. Venturella, 391 F.3d 120, 134 (2d Cir. 2004) (“[W]hen the interpretation of a statute does

not implicate First Amendment rights, it is assessed for vagueness only . . . in light of the specific

facts of the case at hand and not with regard to the statute’s facial validity.”). “Outside of the First

Amendment context, a facial challenge generally must show that ‘no set of circumstances exists

under which the [law] would be valid.’” Copeland v. Vance, 230 F. Supp. 3d 232, 248 (S.D.N.Y.

2017) (quoting Dickerson, 604 F.3d at 743 (alteration in original)).

       Sibley argues that his case raises the “first impression” issue of whether N.Y. Penal Law

§§ 400.00(1)(b) and (n) infringe upon his First Amendment rights. ECF No. 30 at 11-14. He

asserts that, by denying him a handgun license based on his “ideas and viewpoints as expressed in

his litigations and petitions,” Watches discriminated against Sibley in violation of his First and

Fourteenth Amendment rights. ECF No. 30 at 11.



                                                  16
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 17 of 29




        The Court finds that Sibley fails to state a First Amendment violation. Rather, Sibley’s

argument that Watches discriminated against him falls squarely under a Fourteenth Amendment

vagueness claim. See Clavin, 620 F. App’x at 48 (holding that a statute can be impermissibly

vague if it authorizes or encourages arbitrary or discriminatory enforcement). Sibley also does not

state a First Amendment prior restraint claim because “[t]ypically a person possessing a gun has

no intent to convey a particular message, nor is any particular message likely to be understood by

those who view it.” N.Y. State Rifle & Pistol Ass’n v. City of N.Y., 883 F.3d 45, 67 (2d Cir. 2018).

Indeed, Sibley does not allege or argue that the denial of a handgun license restrains or chills his

speech. And although Sibley suggests that Watches discriminated against him based on his

previously expressed viewpoints, he asserts no First Amendment retaliation claim in his Amended

Complaint. See Aron, 48 F. Supp. 3d at 358, 373, 375 n.16 (holding that plaintiff failed to state a

facial constitutional vagueness claim or a First Amendment freedom of expression claim where

she appeared to allege that the pistol licensing officer denied her application under § 400.00 in

retaliation for plaintiff’s criticism of the pistol permit process).

        Accordingly, the Court finds that Sibley has not raised a First Amendment claim that would

permit him to assert a facial vagueness challenge to N.Y. Penal Law §§ 400.00(1)(b) and (n). Even

if he had, this Court and others in this Circuit have previously held that §§ 400.00(1)(b) and (n)

are not facially vague. See, e.g., Libertarian Party, 300 F. Supp. 3d at 440; Aron, 48 F. Supp. 3d

at 373. Accordingly, Sibley’s facial challenge is dismissed.

                    b) As-Applied Challenge

        “[A]n as-applied challenge requires that a plaintiff show that the challenged statute is

unconstitutional when applied to the particular facts of his or her case” Copeland, 230 F. Supp.

3d at 248; see also Field Day, LLC v. Cty. of Suffolk, 463 F.3d 167, 174 (2d Cir. 2006). Sibley’s



                                                   17
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 18 of 29




as-applied challenge fails because it depends on facts not alleged in his pleadings. Because he

filed this action (and his Amended Complaint) prior to the January 10, 2020 hearing and Watches’

March 9, 2020 decision, Sibley did not—and could not—include any facts about these events in

his Amended Complaint. Sibley filed a supplemental memo attaching Watches’ decision and

challenging the same, but “it is axiomatic that a complaint cannot be amended by the briefs in

opposition to a motion to dismiss.” Reinschmidt v. Exigence LLC (Del), No. 08-5368-CV, 2019

U.S. Dist. LEXIS 29596 at *26 (W.D.N.Y. Feb. 25, 2019) (internal quotation marks omitted);

Palmer v. Safetec of Am., Inc., No. 11-CV-00702A(F), 2012 U.S. Dist. LEXIS 101302 at *27 n.7

(W.D.N.Y. May 31, 2012) (“[T]he allegations contained in Plaintiff’s Response cannot correct the

deficiencies of his Complaint.”).

       Unsurprisingly given this procedural posture, Sibley’s as-applied challenge has not been

sufficiently briefed.   In an as-applied challenge, “[f]actual context and [the challenger’s]

circumstances are critical.” United States v. Laurent, 861 F. Supp. 2d 71, 93 (E.D.N.Y. 2011).

Additionally, courts look to “the words of the [law] itself, to the interpretations the court below

has given to analogous statutes, and perhaps to some degree, to the interpretation of the statute

given by those charged with enforcing it.” VIP of Berlin, LLC v. Town of Berlin, 593 F.3d 179,

187 (2d Cir. 2010) (quoting Grayned v. City of Rockford, 408 U.S. 104, 110 (1972)). Here, the

parties do not analyze Sibley’s specific circumstances, nor do they analyze the meaning of “good

moral character” or “good cause” in the context of New York’s handgun licensing scheme. See

Aron, 48 F. Supp. 3d at 374 (explaining that, while “good moral character” is not defined in N.Y.

Penal Law § 400.00, the statute’s context indicates that the criterion is “clearly cabined by” public

safety concerns and “is not some esoteric standard devoid of parameters, but rather is a measure

used to assess the suitability of the applicant to gain licensure to possess a potentially deadly



                                                 18
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 19 of 29




weapon like a pistol. While the good moral character criteria is not defined with meticulous

specificity, the standard contains the flexibility and reasonable breadth necessary to achieve the

objective of N.Y. Penal Law Article 400.”); see also Matter of Zedek v. Kelly, 37 Misc 3d 1208(A),

2012 N.Y. Misc. LEXIS 4834, *5 (Sup. Ct., NY County 2012) (“The ‘good moral character’

standard under Penal Law § 400.00(1) . . . thus is interpreted as ‘moral character and fitness to

possess a firearm,’ and repeatedly applied in the firearm licensing context without questioning the

requirement’s constitutionality.”) (internal citations omitted).

       Accordingly, Sibley’s as-applied challenge to N.Y. Penal Law §§ 400.00(1)(b) and (n) is

dismissed without prejudice.

           2. Overbreadth, Equal Protection, and Privileges and Immunities

       While Sibley’s Amended Complaint conclusorily alleges that N.Y. Penal Law

§§ 400.00(1)(b) and (n) are overbroad and violate his Equal Protection and Privileges and

Immunities rights, these allegations are boilerplate and Sibley advances no argument on these

claims. The Court finds that they are meritless.

       “Under the First Amendment doctrine of overbreadth, a statute is invalid when it brings

within its scope—and thus threatens to chill—conduct protected by the First Amendment.” U.S.

v. Sattar, 314 F. Supp. 2d 279, 304 (S.D.N.Y. 2004). As discussed above, Sibley has not

established that N.Y. Penal Law §§ 400.00(1)(b) and (n) threatens to chill expressive conduct

protected by the First Amendment. Accordingly, his overbreadth claim is dismissed. See

Libertarian Party, 300 F. Supp. 3d at 439 n.11 (holding that plaintiff’s overbreadth challenge to

§ 400.00 failed because “there is no overbreadth argument in the Second Amendment context”

(citing United States v. Decastro, 682 F.3d 160, 169 (2d Cir. 2012)).




                                                   19
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 20 of 29




       As for his Equal Protection claim, Sibley has not alleged that he was treated differently

than similarly situated individuals, or that he was discriminated against “based on impermissible

considerations such as ‘race, religion, intent to inhibit or punish the exercise of constitutional

rights, or malicious or bad faith intent to injure a person.’” Mishtaku v. City of N.Y., No. 14-CV-

839 (VSB), 2015 U.S. Dist. LEXIS 193797, at *14 (S.D.N.Y. May 4, 2015) (quoting Lisa’s Party

City, Inc. v. Town of Henrietta, 185 F.3d 12, 16 (2d Cir. 1999)). Further, although an Equal

Protection analysis can be used to examine a law that burdens a fundamental right, courts have

generally “‘concluded that the Second Amendment analysis is sufficient to protect these rights and

have either declined to conduct a separate equal protection analysis or have subjected the equal

protection challenge to rational basis review.’” Jones v. Bermudez, No. 15-CV-8527 (PKC)

(BCM), 2019 U.S. Dist. LEXIS 25371, at *26 (S.D.N.Y. Feb. 14, 2019) (quoting Kwong v.

Bloomberg, 876 F. Supp. 2d 246, 261 n.13 (S.D.N.Y. 2012), aff’d, 723 F.3d 160 (2d Cir. 2013)).

       Finally, the Privileges and Immunities Clause deals with the right to travel from state to

state. See Bach v. Pataki, 408 F.3d 75, 87 (2d Cir. 2005). Sibley makes no allegations or

arguments addressing how N.Y. Penal Law §§ 400.00(1)(b) and (n) infringe on this right.

       Accordingly, Sibley’s Overbreadth, Equal Protection, and Privileges and Immunities

claims are dismissed without prejudice.

       D. Fourth Claim: Procedural Due Process Challenge to N.Y. Penal Law § 400.00
       In his fourth claim, Sibley argues that New York’s procedure for adjudicating handgun

license applications fails to satisfy due process rights under the Fourteenth Amendment. ECF No.

38-1 at 19. He complains that New York’s procedure was deficient because Watches considered

ex parte information and communications, denied Sibley’s application before giving him a chance

to submit evidence and legal argument in his favor, failed to sufficiently articulate the reasons for



                                                 20
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 21 of 29




the denial of Sibley’s application, failed to timely adjudicate Sibley’s application, and violated

New York’s Administrative Procedure Act. ECF No. 38-1 at 19-26.

         The Fourteenth Amendment provides that no state shall “deprive any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV, § 1. “To assert a claim under

Section 1983 based on an alleged violation of procedural due process, plaintiff must plead (1) he

possesses a liberty or property interest protected by the Constitution or a federal statute, and (2) he

was deprived of that liberty or property interest without due process.” Clavin, 620 F. App’x at

47-48.

         “A liberty interest may arise from the Constitution itself, by reason of guarantees implicit

in the word ‘liberty,’ or it may arise from an expectation or interest created by state laws or

policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (internal citations omitted). Conversely,

“[p]roperty interests are not created by the Constitution; rather, ‘they are created and their

dimensions are defined by existing rules or understandings that stem from an independent source

such as state law—rules or understandings that secure certain benefits and that support claims of

entitlement to those benefits.’” Ciambriello v. Cty. of Nassau, 292 F.3d 307, 313 (2d Cir. 2002)

(quoting Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)).

         Here, Defendants argue that Sibley cannot show a liberty or property interest in a concealed

carry license under the authority in this circuit.

         As to property interests, “[c]ourts within this Circuit have held that because a New York

State government official’s issuance of a pistol permit is a discretionary act, an individual has no

property interest in holding such a permit.” El ex rel. Letite v. DeProspo, No. 1:19-CV-8426 (CM),

2019 U.S. Dist. LEXIS 204672, at *9 (S.D.N.Y. Nov. 22, 2019); see also Weinstein v. Krumpter,

386 F. Supp. 3d 220, 234-35 (E.D.N.Y. 2019) (“[T]here is no protectible interest in a New York



                                                     21
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 22 of 29




State-issued handgun license, which is subject to the broad discretion of the licensing official.”);

Corbett v. City of N.Y., No. 18 Civ. 7022 (KPF), 2019 U.S. Dist. LEXIS 100657, at *19 (S.D.N.Y.

June 17, 2019) (finding no protectable interest in “business carry” license due to License

Division’s broad discretion); Toussaint, 2018 U.S. Dist. LEXIS 152985, *16 (dismissing case

because the plaintiff could not show a protected liberty or property interest in a possible future

handgun license); Moore v. City of New York, No. 15-CV-6600, 2018 U.S. Dist. LEXIS 137412,

*14-15 (S.D.N.Y. Aug. 7, 2018) (holding that the possession of a handgun license is a privilege,

not a right, in New York); Perros v. Cty. of Nassau, 238 F. Supp. 3d 395, 400 (E.D.N.Y. 2017)

(same); Kuck v. Danaher, 600 F.3d 159, 165 (2d Cir. 2010) (suggesting that, while a Connecticut

plaintiff has a liberty interest in a firearm permit which is “tied to the right to bear arms recognized

by [Connecticut] law,” a New York plaintiff may not have such an interest because New York

licensing officers have broader discretion in issuing firearm licenses); Boss v. Kelly, 306 F. App’x

649, 650 (2d Cir. 2009) (summary order) (“Under New York law, [i]t is well settled that the

possession of a handgun license is a privilege, not a right, which is subject to the broad discretion

of a firearms licensing officer.”).

        However, as to liberty interests, at least one court from this circuit has recognized that,

“[t]o the extent . . . that the Second Amendment creates an individual right to possess a firearm

unrelated to any military purpose, it also establishes a protectible liberty interest.” United States

v. Arzberger, 592 F. Supp. 2d 590, 602 (S.D.N.Y. 2008); see also Doe I v. Evanchick, 355 F. Supp.

3d 197, 219 (E.D. Pa. 2019) (recognizing a protected liberty interest in the right to bear arms); Doe

v. Wolf, No. 16-6039, 2017 U.S. Dist. LEXIS 134853, at *35 (E.D. Pa. Aug. 23, 2017) (explaining

that, while neither Heller nor McDonald classified Second Amendment rights as either “liberty”

or “property” interests, the First Circuit has held that “the right to possess arms (among those not



                                                  22
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 23 of 29




properly disqualified) is no longer something that can be withdrawn by [the] government on a

permanent and irrevocable basis without due process”) (quoting United States v. Rehlander, 666

F.3d 45, 48 (1st Cir. 2012)).

       The Court need not decide whether Sibley has a liberty or property interest protected by

the Fourteenth Amendment because in any event, “[w]hatever level of process was due in this

case, it was available in the form of an Article 78 proceeding before the New York State Supreme

Court.” Montalbano v. Port Auth. of N.Y. & N.J., 843 F. Supp. 2d 473, 485 (S.D.N.Y. 2012). “It

is settled law in this Circuit that ‘[a]n Article 78 proceeding provides the requisite post-deprivation

process—even if [a plaintiff] failed to pursue it.’” Id. (quoting Anemone v. Metropolitan Transp.

Authority, 629 F.3d 97, 121 (2d Cir. 2011)); see also Osterweil v. Bartlett, 819 F. Supp. 2d 72, 89

(N.D.N.Y. 2011) (“[B]ecause plaintiff was entitled to challenge the denial of his firearms license

application in an Article 78 proceeding, plaintiff had available to him a meaningful post-

deprivation remedy under state law.”); Aron, 48 F. Supp. 3d at 370 (“An aggrieved pistol permit

applicant has well-established appellate recourse under N.Y. CPLR Article 78.”); Corbett, 2019

U.S. Dist. LEXIS 100657, at *20 n.3 (“Any due process issues would be protected by an Article

78 proceeding.”); DeProspo, 2019 U.S. Dist. LEXIS 204672, at *10 (S.D.N.Y. Nov. 22, 2019)

(“Courts have held that a proceeding under Article 78 of the New York Civil Practice Law and

Rules is an adequate remedy to challenge decisions with respect to firearms licenses.” ); Torcivia

v. Suffolk Cty., 409 F. Supp. 3d 19, 41 (E.D.N.Y. 2019) (holding that Article 78 proceeding

afforded sufficient due process for pistol license revocation claims).

       Accordingly, Sibley’s fourth claim is dismissed with prejudice.

       E. Fifth Claim: Constitutionality of Article 78 Proceedings
       For the reasons discussed directly above, the Court finds that an Article 78 Proceeding

provides a constitutionally adequate avenue for Sibley to seek review of Watches’ decision. Sibley

                                                  23
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 24 of 29




has not sought review of Watches’ decision in an Article 78 proceeding. However, his claim that

he should not be required to do so because such a procedure would be meaningless is dismissed

with prejudice.

IV.    Cane Sword Analysis

       In his first and second claims, Sibley asserts that the Second Amendment protects his right

to possess a cane sword both at home and in public, and that N.Y. Penal Law § 265.01(1)

unconstitutionally infringes on that right by completely banning the possession of cane swords.

       The question is whether the Second Amendment protects the possession of cane swords.

“The Second Amendment protects only the ‘sorts of weapons’ that are (1) ‘in common use’ and

(2) ‘typically possessed by law-abiding citizens for lawful purposes.’” N.Y. State Rifle & Pistol

Ass’n v. Cuomo, 804 F.3d 242, 255 (2d Cir. 2015) (quoting Heller, 554 U.S. at 625, 627). But

there is a prima face presumption that the Second Amendment applies “to all instruments that

constitute bearable arms.” Heller, 554 U.S. at 582. The State has the burden of rebutting this

presumption. N.Y. State Rifle, 804 F.3d at 257 n.73. To do so, the State must show, at a minimum,

that the weapon in question is “not typically possessed by law-abiding citizens for lawful

purposes”; it is not enough to simply show that the weapon is not in “common use.” Maloney v.

Singas, 351 F. Supp. 3d 222, 233 n.16 (E.D.N.Y. 2018). “While ‘common use’ is an objective and

largely statistical inquiry, ‘typical[] possess[ion]’ requires [the court] to look into both broad

patterns of use and the subjective motives of gun owners.” N.Y. State Rifle, 804 F.3d at 256.

       Here, Defendants ask the Court to dismiss Sibley’s claims as to cane swords because that

weapon is not in common use today. ECF No. 40 at 9-10; ECF No. 50 at 9-10. Defendants argue

that Sibley has failed to plead that cane swords are in common use today, and that he only asserts




                                               24
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 25 of 29




that cane swords were commonly used in the Eighteenth Century. Id. Neither party addresses

whether cane swords are typically possessed by law-abiding citizens for lawful purposes.

       Even if it were enough to simply show that cane swords are not in common use, that is an

issue of fact which is inappropriate for resolution on a motion to dismiss. And while Sibley filed

a motion for summary judgment and a Rule 56 statement asserting that cane swords are in common

use, he cites no objective evidence in support. Similarly, while “there is no defined analytical

standard for what constitutes ‘typical possession by law-abiding citizens for lawful purposes’ and

‘reliable empirical evidence’ of such possession is ‘elusive,’” Defendants must still prove this issue

by clear and convincing evidence. Maloney, 351 F. Supp. 3d at 234-35 (quoting N.Y. State Rifle,

804 F.3d at 257).

       Accordingly, Defendants’ motions to dismiss Sibley’s claims as to the cane sword (claims

1 and 2) are denied. Sibley’s motion for summary judgment as to the cane sword claims are

likewise denied.

V.     Dismissal of Certain Parties

       As a final matter, three of the Defendants seek dismissal of the claims against them for

reasons independent of the merits of the claims.

       First, Defendants Watches seeks dismissal of Sibley’s first and second claims against him

because he has nothing to do with Sibley’s possession of a handgun or cane sword in the home.

The Court agrees. Watches only denied Sibley’s concealed carry license application. Sibley’s

allegation that N.Y. Penal Law § 265.01(1) is unconstitutional because it criminalizes the

unlicensed possession of handguns in the home and all possession of cane swords fails to state a

claim against Watches.




                                                 25
         Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 26 of 29




        Next, Defendant Allard, the Steuben County Sheriff, and Defendant Baker, the Steuben

County District Attorney, seek dismissal of all the claims against them. Sibley sued these

Defendants in their official capacities only. “A claim asserted against an individual in his official

capacity . . . is in effect a claim against the governmental entity itself[.]’” Lore v. City of Syracuse,

670 F.3d 127, 164 (2d Cir. 2012). Defendants Allard and Baker therefore argue that the claims

against them equate to claims against Steuben County itself, and that, as a municipality, Steuben

County 5 “cannot be held liable simply for choosing to enforce the entire Penal Law.” Vives v. City

of New York, 524 F.3d 346, 356 (2d Cir. 2008) (holding that a municipality can only be liable for

enforcing state law if (1) the municipality had a meaningful choice as to whether it would enforce

a particular state law, and (2) it made a discrete, conscious choice to enforce that law, or to enforce

it in an unconstitutional manner).

        Here, Sibley only alleges that Allard “is responsible for enforcing the State of New York’s

customs, policies, practices and laws related to the enforcement of N.Y. Penal Law § 265.00” and

that Baker “has a duty to conduct all prosecutions for crimes and offenses cognizable by the courts

of Steuben County, including all crimes under N.Y Penal Law § 265.00” ECF No. 18 ¶¶ 6-7. He

does not allege that any of Steuben County’s own policies caused him constitutional harm, that

Steuben County had a meaningful choice as to whether it would enforce N.Y. Penal Law § 265.00,

that Steuben County made a conscious choice to enforce it, or that Steuben County made a policy

to enforce it in an unconstitutional manner. Vives, 524 F.3d at 353, 356; see also generally

Schnitter v. City of Rochester, 556 F. App’x 5, 9 (2d Cir. 2014) (summary order) (affirming

dismissal of claims against Monroe County and the City of Rochester where the plaintiff merely

named Monroe County as a defendant without making specific allegations against it and only made


5
  Municipalities include counties. See Silver Star Ass’n v. Cty. of Oswego, 56 F. Supp. 2d 263, 266 (N.D.N.Y. 1999)
(“Municipalities, including counties, can be liable under § 1983 . . . .”).

                                                        26
        Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 27 of 29




“formulaic recitations that the city’s policies contributed to the illegal conduct that allegedly

deprived [the plaintiff] of his rights”).

        The Court accepts this argument with respect to Defendant Allard, the Steuben County

Sheriff, and dismisses all claims against him with prejudice.

        The Court rejects this argument, however, as to Defendant Baker, the Steuben County

District Attorney. This is because, “[w]hen prosecuting a criminal matter, a district attorney in

New York State, acting in a quasi-judicial capacity, represents the State and not the county.”

Bellamy v. City of N.Y., 914 F.3d 727, 757 (2d Cir. 2019)). “When a plaintiff mounts a

constitutional challenge against a particular state statute, the proper defendant is typically the state

official charged with enforcing the statute.” Aron, 48 F. Supp. 3d at 379 (citing Diamond v.

Charles, 476 U.S. 54, 64 (1986)). “It is well established in New York that the district attorney,

and the district attorney alone, should decide when and in what manner to prosecute a suspected

offender.”). Baez v. Hennessy, 853 F.2d 73, 76 (2d Cir. 1988).

        Courts in this Circuit have held that district attorneys are proper defendants in suits

challenging the constitutionality of state laws. See, e.g., Avitabile, 277 F. Supp. 3d at 332 (denying

district attorney’s motion to dismiss in case challenging § 265.01(1)); Nolan v. Cuomo, No. 11 CV

5827 (DRH) (AKT), 2013 U.S. Dist. LEXIS 6680, at *34-25 & n.7 (E.D.N.Y. Jan. 16, 2013)

(concluding that the Suffolk County District Attorney was proper party to plaintiff’s official-

capacity claims for injunctive relief against enforcement of and explaining that “prosecutorial

immunity does not extend to claims for prospective injunctive relief”); Maloney v. Cuomo, 470 F.

Supp. 2d 205, 211 (E.D.N.Y. 2007) (dismissing claim challenging constitutionality of § 265.01(1)

against the Attorney General and the Governor and citing Baez for the proposition that the district




                                                  27
          Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 28 of 29




attorney alone decides whether to prosecute). 6 Accordingly, Baker’s motion to dismiss on this

basis is denied.

                                                   CONCLUSION

         For the foregoing reasons, the Court concludes as follows:

         1.        Defendants’ motions to dismiss (ECF Nos. 27, 32, and 40) are GRANTED except

as otherwise stated herein. Sibley’s motion for summary judgment (ECF No. 38) is DENIED.

         2.        All of Sibley’s claims are dismissed with prejudice as to Defendant Allard. The

Clerk of Court is directed to terminate Allard as a party.

         3.        Sibley’s first and second claims are dismissed with prejudice as to Defendant

Watches.

         4.        Sibley’s first and second claims as to handguns are dismissed with prejudice as to

all Defendants.

         5.        Sibley’s third claim is dismissed without prejudice as to Defendants Watches,

Baker, Cuomo, and Corlett. 7

         6.        Sibley’s fourth and fifth claims are dismissed with prejudice as to all Defendants.

         7.        Sibley’s Motion for Oral Argument and Ratio Decidendi (ECF No. 47) is

GRANTED IN PART AND DENIED IN PART. Oral argument is denied. By way of this

Decision and Order, the Court has granted the motion for Ratio Decidendi.


6
  For this reason, the Court is skeptical that Governor Cuomo is a proper party. See Wang v. Pataki, 164 F. Supp. 2d
406, 410 (S.D.N.Y. 2001) (dismissing Governor as a defendant in a suit challenging constitutionality of a state statute
where there were no allegations that the Governor had any connection with the enforcement of the statute “other than
the general duty to take care that the laws be faithfully executed”); see also Warden v. Pataki, 35 F. Supp. 2d 354,
359 (S.D.N.Y. 1999) (explaining that, although there is some authority to the contrary, the “vast majority of courts”
hold “that a state official’s duty to execute the laws is not enough by itself to make that official a proper party in a suit
challenging a state statute”). However, Governor Cuomo has not moved to dismiss on this basis and his propriety as
a defendant has not been briefed.
7
  It is not clear if Sibley brings this claim against all Defendants. If Sibley files a second amended complaint, he is
directed to state within each claim the Defendants against which he seeks relief and include allegations of their
personal involvement.

                                                            28
       Case 6:19-cv-06517-FPG Document 51 Filed 05/18/20 Page 29 of 29




      8.     Sibley may file a second amended complaint by June 19, 2020.

      IT IS SO ORDERED.

Dated: May 18, 2020
       Rochester, New York
                                                _________________________________________________
                                                HON. FRANK P. GERACI, JR.
                                                Chief Judge
                                                United States District Court




                                           29
